DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.
Applicant's submission filed on January 25, 2021 has been entered.
The indicated allowability of claims 13 and 15 is withdrawn in view of the newly discovered reference(s) including Fuchs, pn 5,555,626. Rejections based on the newly cited reference(s) follow.

Information Disclosure Statement
The information disclosure statement filed on January 25, 2021 has been received and the references listed thereon have been considered.

Drawings
The drawings were received on January 25, 2021. These drawings are acceptable.



Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, 13-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, line 4, the recitation “and” renders the claim vague and indefinite and appears to be inaccurate because a force cannot cause both engaging portions to move toward the pushing member, and it seems that “and” should read --or--.
In claim 13, line 11, the recitation “driven” is vague and indefinite as to whether it refers to the occurrence of “driven” in line 4 or to another such function, and it seems that in line 11, --further-- should be inserted before “driven”.
In claim 14, each of lines 2 and 3-4, the recitation “a cutter-lifting motion” is vague and indefinite as to whether it refers to that previously set forth in claim 13, lines 11-12 or to another such motion, and it seems that in each of these occurrences in claim 14, “a” should be changed to --the--.
In claim 19, line 3, the recitation “the longitudinal axis” lacks positive antecedent basis.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs, pn 5,555,626 in view of Official notice as evidenced by Kivela, pn 3,876,015, Schmitz, pn 5,832,611, Saegesser et al., pn 7,430,807, and Phillips et al., U. S. Pub. No. 2003/0110645.
Regarding claim 1 and the claims dependent therefrom, Fuchs ‘626 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a housing (e.g., 11),
a reciprocating mechanism (e.g., including 42),
an actuating mechanism (e.g., including 12) driving the reciprocating mechanism, and
a cutter-lifting mechanism,
wherein the reciprocating mechanism comprises a reciprocating rod (e.g., 42) driven by the actuating mechanism to perform a reciprocating motion;
the reciprocating cutting tool has a first working mode and a second working mode;
the cutter-lifting mechanism comprises an actuating member (e.g., 60) and a pushing member (e.g., 48c); and
linearly, so that the first engaging portion is capable of driving the pushing member in the first working mode (e.g., both engaging portions drive the pushing member in the first working mode), and the second engaging portion is capable of driving the pushing member in the second working mode, and that the reciprocating rod is driven by the pushing member and implements a cutter-lifting motion;
[claim 15] wherein the actuating member (e.g., 60) moves translationally in a reciprocating movement direction of the reciprocating rod.
Thus, Fuchs ‘626 lacks:
(a)	a second working mode as follows:
[from claim 13] the reciprocating cutting tool has a first working mode and a second working mode;
and the second engaging portion is capable of driving the pushing member in the second working mode; and
(b)	the actuating member being movable linearly as follows:
[from claim 13] wherein the actuating member is movable linearly.
Regarding (a), the Examiner takes Official notice that it is old and well known in the art to provide multiple working modes for such reciprocating saws for various well known reasons/benefits including to facilitating making cuts from different access angles, wherein the reciprocating saw blade is capable of being oriented at different As evidence in support of the taking of Official notice, Kivela (e.g., see the cover figure, which is Fig. 4), Schmitz (e.g., see Figs. 1-4), Saegesser (e.g., see Figs. 1-2), and Phillips ‘645 (e.g., see Figs. 2, 3A, 3B). Therefore, it would have been obvious to one having ordinary skill in the art to modify the saw of Fuchs ‘626 to provide such multiple working modes (wherein both engaging portions drive the pushing member in the first working mode) to gain the well known benefits as taught by the evidentiary references as well as for the reason(s) described above.
Regarding (b), the Examiner takes Official notice that mechanisms/devices for converting rotary motion to reciprocating linear motion are old and well known in the art and are available in a wide variety of configurations, wherein most or all of these mechanisms/devices are considered to be well known alternative configurations for providing such a rotary-to-linear movement function. Therefore, it would have been obvious to one having ordinary skill in the art to modify Fuchs ‘626 with substantially any of these well known alternative configurations to provide the disclosed function of translating the rotary motion of drive shaft 18 to a linear movement to drive member 48c.







Allowable Subject Matter
Claims 1 and 20 are allowable over the prior art of record.
Claims 2, 5 and 6 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14 and 19 would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
March 23, 2021